Name: Council Regulation (EU) NoÃ 271/2014 of 17Ã March 2014 amending Regulation (EC) NoÃ 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo
 Type: Regulation
 Subject Matter: international affairs;  defence;  Africa;  international security
 Date Published: nan

 18.3.2014 EN Official Journal of the European Union L 79/35 COUNCIL REGULATION (EU) No 271/2014 of 17 March 2014 amending Regulation (EC) No 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2010/788/CFSP of 20 December 2010 concerning restrictive measures against the Democratic Republic of the Congo and repealing Common Position 2008/369/CFSP (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and from the European Commission, Whereas: (1) Council Regulation (EC) No 1183/2005 (2) gives effect to measures provided for in Decision 2010/788/CFSP. Annex I to Regulation (EC) No 1183/2005 lists the natural and legal persons, entities and bodies covered by the freezing of funds and economic resources under that Regulation. (2) United Nations Security Council Resolution (UNSCR) 2136 (2014) of 30 January 2014 amended the criteria for the designation of persons and entities to be subject to the restrictive measures set out in paragraphs 9 and 11 of UNSCR 1807 (2008) of 31 March 2008. (3) That measure falls within the scope of the Treaty on the Functioning of the European Union and regulatory action at the level of the Union is therefore necessary in order to give effect to it, in particular with a view to ensuring its uniform application by economic operators in all Member States. (4) Regulation (EC) No 1183/2005 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Article 2a of Regulation (EC) No 1183/2005, paragraph 1 is replaced by the following: "1. Annex I shall include the natural or legal persons, entities or bodies designated by the Sanctions Committee or the United Nations Security Council as: (a) persons or entities acting in violation of the arms embargo and related measures as referred to in Article 1 of Council Decision 2010/788/CFSP (3) and in Article 2 of Council Regulation (EC) No 889/2005 (4); (b) political and military leaders of foreign armed groups operating in the Democratic Republic of the Congo (DRC) who impede the disarmament and the voluntary repatriation or resettlement of combatants belonging to those groups; (c) political and military leaders of Congolese militias, including those receiving support from outside the DRC, who impede the participation of their combatants in disarmament, demobilisation and reintegration processes; (d) persons or entities operating in the DRC and recruiting or using children in armed conflict in violation of applicable international law; (e) persons or entities operating in the DRC and involved in planning, directing or participating in the targeting of children or women in situations of armed conflict, including killing and maiming, rape and other sexual violence, abduction, forced displacement and attacks on schools and hospitals; (f) persons or entities obstructing the access to or the distribution of humanitarian assistance in the DRC; (g) persons or entities supporting armed groups in the DRC through illicit trade of natural resources, including gold or wildlife as well as wildlife products; (h) persons or entities acting on behalf of or at the direction of a designated person or entity, or acting on behalf of or at the direction of an entity owned or controlled by a designated person or entity; (i) persons or entities who plan, direct, sponsor or participate in attacks against peacekeepers of the United Nations Organisation Stabilisation Mission in the DRC (MONUSCO); (j) persons or entities providing financial, material, or technological support for, or goods or services to, or in support of a designated person or entity. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 2014. For the Council The President C. ASHTON (1) OJ L 336, 21.12.2010, p. 30. (2) Council Regulation (EC) No 1183/2005 of 18 July 2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo (OJ L 193, 23.7.2005, p. 1). (3) Council Decision 2010/788/CFSP of 20 December 2010 concerning restrictive measures against the Democratic Republic of the Congo and repealing Common Position 2008/369/CFSP (OJ L 336, 21.12.2010, p. 30). (4) Council Regulation (EC) No 889/2005 of 13 June 2005 imposing certain restrictive measures in respect of the Democratic Republic of Congo and repealing Regulation (EC) No 1727/2003 (OJ L 152, 15.6.2005, p. 1).".